Citation Nr: 0311366	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  96-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for for the following 
disabilities, including those claimed as a result of 
undiagnosed illness:skin rash, fatigue, hypertension, or 
joint pain, memory loss, for bleeding gums, or night sweats, 
lung/respiratory problems, diarrhea, gastrointestinal 
problems, leishmaniasis, sleep apnea, heart problems, 
psychological problems, including depression and anxiety, 
headaches, and sinusitis.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1955 to 
March 1962 and from December 1990 to May 1991.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  In December 
1996, a hearing was held at the RO before a Board Member no 
longer employed at the Board.  As a result, the veteran was 
afforded another hearing at the RO in October 1999 before the 
Board Member signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(b) (West 2002).  The case was remanded by the Board 
for additional development in April 1997 and December 2000.  
The development requested by the Board has been substantially 
accomplished, and this case is now ready for appellate 
review. 


Review of the claim file reveals a notice of disagreement 
with respect to issues that have not been addressed in a 
statement of the case, namely, entitlement to service 
connection for post-traumatic stress disorder as well as 
entitlement to a total disability rating for compensation 
based on individual unemployability.  See March 2002 rating 
decision and May 2002 statement from the veteran's attorney.  
The U.S. Court of Appeals for Veterans Claims held in 
Manlincon v. West, 12 Vet. App. 238 (1999), that when a 
notice of disagreement is filed, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  Accordingly, the issues of entitlement to 
service connection for post-traumatic stress disorder and 
entitlement to a total disability rating for compensation 
based on individual unemployability will be addressed in the 
remand that follows this decision.

  
FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2. The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

3.  The evidence weighs against a conclusion that the veteran 
has a current disability associated with a skin rash, 
fatigue, hypertension, joint pain, memory loss, bleeding 
gums, night sweats, lung/respiratory problems, diarrhea, 
gastrointestinal problems, leishmaniasis, sleep apnea, heart 
problems, psychological problems including depression and 
anxiety, headaches, or sinusitis that is etiologically 
related to service.  


CONCLUSIONS OF LAW

Skin rash, fatigue, hypertension, joint pain, memory loss, 
bleeding gums, night sweats, lung/respiratory problems, 
diarrhea, gastrointestinal problems, leishmaniasis, sleep 
apnea, heart problems, psychological problems including 
depression and anxiety, headaches, and sinusitis were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  
The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set out 
in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claims by multiple rating decisions, statement 
of the case, supplemental statements of the case, the most 
recent of which was issued in October 2002, and a letter 
dated in March 2003.  The Board concludes that the discussion 
therein adequately informed the veteran of the information 
and evidence needed to substantiate his claims, thereby 
meeting the notification requirements of the VCAA.  Thus, 
there is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include service medical record from both of the veteran's 
periods of active duty, clinical records dated between his 
first and second periods of active duty, and VA and private 
clinical records dated after the veteran's return from his 
second period of active duty, has been obtained by the Board.  
The Board notes that the March 2003 letter notified the 
veteran of the substance of the VCAA as applied to his case, 
and of the type of information, including medical or lay 
evidence, not previously provided to the Secretary necessary 
to substantiate the claim.  This letter also essentially 
explained which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary, in accordance with section 5103A of this 
title and any other applicable provisions of law, will 
attempt to obtain on behalf of the claimant.  See Zeugner-
Maynard v. Principi, No. 01-1738 (U.S. Vet. App. January 23, 
2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
such, the Board finds that the development requirements of 
the VCAA have also been met.  

The Board notes that the veteran and his attorney, in 
numerous letters mailed to the Board, have found fault with 
the delay in the adjudication of the veteran's claims, 
referencing the fact that the case has been remanded twice 
and has been in appellate status since 1994.  Paradoxically, 
the veteran and his attorney have also found fault with the 
manner in which the case has been developed, and have 
requested that additional development be undertaken, which 
necessarily would delay the adjudication of the veteran's 
appeal even further.  In this regard, the attention of the 
Board was directed to the names of several VA and privates 
sources of treatment, and requested to obtain the records of 
such treatment.  (See April 23, 2003, correspondence from the 
veteran's attorney.)  It has also been contended that the VA 
examinations afforded the veteran, in particular the most 
recent VA examination afforded the veteran in September 2002, 
were inadequate for adjudication purposes.  Finally, a desire 
for another hearing before a Board member has also been 
recently expressed.  

In balancing the desire of the veteran to finally have his 
claims adjudicated with his desire for additional 
development, the Board concludes that given the extensive 
efforts of the RO to develop the veteran's case, the 
additional delay in the adjudication of the veteran's claims 
which would result from yet another remand would not be 
justified.  In making this determination, the Board observes 
that, as detailed below, the clinical record in this case is 
extensive, and is contained at this point in four claims 
files.  Given the extensive medical record, which has 
included VA examinations specifically tailored to determine 
if the veteran has a current disability which can be 
attributed to his service in the Persian Gulf, and the fact 
that there is no indication that additional records from the 
sources identified by the veteran's attorney in April 2003 
would contain any probative evidence linking a current 
disability to the veteran's Persian Gulf service, the Board 
concludes that a remand to obtain these records would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

As for the adequacy of the September 2002 VA examination, the 
reports from this examination include a detailed discussion 
of the clinical history, a discussion of the veteran's 
current complaints and extensive findings from physical 
examination.  Similar findings are contained in numerous 
additional examinations of record, including some, as 
indicated, specifically designed for Persian Gulf veterans.  
Thus, the Board concludes that the evidence does not support 
the assertion that the veteran has not been afforded an 
adequate VA examination.  

Finally with regard to the request for another hearing before 
a Board member, the Board notes that the controlling legal 
criteria provide that a claimant is entitled to a hearing 
before the individual rendering the final determination of 
the appeal.  38 U.S.C.A. § 7107(b), (c) (West 2002).  The 
veteran was provided such a hearing in accordance with these 
provisions in October 1999, and was afforded another hearing, 
as indicated in the Introduction, prior to that time before 
another Board member no longer in the Board's employ.  Again, 
the further delay in the adjudication of the veteran's claim 
that would result from scheduling the veteran for yet another 
hearing, when he has already been afforded the hearing before 
the undersigned as required by law, would not be justified.  
In short, the Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran with respect to the issue adjudicated in this 
decision.  Thus, the Board finds that further development is 
not warranted.

II.  Legal Criteria/Analysis

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).   However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  There are some disabilities, including 
cardiovascular disorders, for which service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's 
own statements expressing his belief that his disabilities 
are service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The United States 
Court of Veterans Appeals in Brammer v. Derwinski, 3 Vet. 
App. 223 (1992), stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability (emp. in 
orig.).  In the absence of proof of a present disability 
there can be no valid claim."  Brammer, at 225.  See also 
Caluza, 7 Vet. App. at 498 (1995).
 
In addition to the legal criteria cited above, service 
connection may be established for chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2001.  38 
U.S.C.A. § 1117 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.317(a)(1) (2000).  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first become manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 38 
C.F.R. Part 4 of this chapter for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for purposes of 
all laws in the United States.  38 C.F.R. § 3.317(a)(2-5).   
Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).  If signs and symptoms have been medically 
attributed to a diagnosed or "a poorly-defined disease such 
as chronic fatigue syndrome or fibromyalgia," the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98.


III.  Factual Background

The Board notes initially that the veteran's service included 
a period of duty in the Southwest Asia Theater of Operations 
during the Persian Gulf War.  Examining first the service 
medical records from the veteran's first period of service 
dated from September 1955 to February 1959, the September 
1955 entrance examination noted the presence of a two inch 
scar on the veteran's face.  In January 1956, a nodule was 
removed from the veteran's lower lip.  The veteran was 
treated for right hilar pneumonitis in August 1956 and 
probable mild sinusitis in September 1958.  Upon separation 
examination in February 1959, the veteran described a ten 
year history of migraine headaches.  Noted on physical 
examination was a one inch oblique laceration lateral to the 
left eye.  No other significant defects were noted at the 
time of separation.  

The medical records following the veteran's first period of 
service, dated from May 1977 until his entrance into his 
second period of service that began in December 1990, 
includes reports from examinations conducted for reserve 
purposes and private clinical reports.  This evidence reveals 
seasonal rhinitis; mild to moderate hypertension with chest 
pain and acute reoccurring atrial fibrillation, cataract 
surgery to both eyes, scars below the left eye, Type IV 
hyperlipidemia, acute gastritis with reflux lower 
esophagitis, headaches, obesity, depression and anxiety, 
chronic fatigue, prostatitis, and an appendectomy. 

The service medical records from the veteran's second period 
of duty reflect treatment in December 1990 for a cough and 
congestion and treatment for aphasia in both eyes in February 
1991.  A Report of Medical History dated in March 1991 shows 
the veteran reporting having high blood pressure and 
"nervous" trouble.  No significant disabilities were noted.  

Following the veteran's separation from his second period of 
duty which ended in May 1991, a report from an examination 
conducted at an Army Hospital in January 1992 showed the 
veteran reporting complaints of hypertension, depression, 
sleep apnea, coronary artery disease, increasing fatigue, and 
daytime somnolesence.  He also described a pruritic rash 
since his return from the Persian Gulf, described as 
occurring over the ankles and lower legs and slowly spreading 
to the upper legs and thighs, trunk and upper extremities.  
Upon examination, the veteran was noted to have clear lungs, 
and normal neurologic functioning.  The examination of the 
skin revealed small excoriated plaques over the legs, thighs, 
arms and abdomen.  The assessment following the examination 
was limited to a rash of unknown etiology.  Laboratory 
studies were scheduled.  More skin lesions were noted upon 
examination at the Army Hospital in July 1992.  The veteran 
also complained at that time of polyarthralgias without 
edema.  The results from the laboratory studies were 
reviewed, and the assessment following the examination was 
again limited to the skin disorder, diagnosed as dermatitis 
versus drug eruption.  

An August 1992 VA clinical record reflects the veteran 
complaining about bleeding in his mouth, with the veteran 
reporting that he was exposed to smoke and chlorine during 
his Persian Gulf service.  The physical examination at that 
time revealed dry scaly lesions of the arms, back and legs, 
and the diagnosis was rule out "problems associated" with 
the Gulf War.  VA chest X-rays conducted in August and 
September 1992 were negative, and an October 1992 VA biopsy 
from the right thigh demonstrated psoriasis.  A VA CT scan of 
the sinuses in December 1992 demonstrated chronic pan 
sinusitis, and a VA skin examination conducted in December 
1992 demonstrated scaly erythematous patches involving the 
legs and right anterior thigh.  The veteran stated that the 
rash involving his right anterior thigh had been there 
without change since March.  Erythematous plaques were also 
demonstrated over the abdomen.  The diagnosis was psoriasis.  
Additional VA outpatient treatment records dated in 1992 and 
1993 reflect continuing treatment for sinusitis and 
psoriasis.  

A report from a December 1992 examination of the veteran by a 
private physician noted that the veteran's significant 
history included paroxysmal atrial fibrillation, 
hypertension, depression, and possible sleep apnea.  The 
veteran reported a fatiguing illness manifested by skin rash, 
significant fatigue, weight-gain and temporal confusion.  It 
was indicated that a recent CAT scan of the head was 
negative.  The physical examination was unremarkable with the 
exception of skin lesions.  The physician indicated that 
additional studies would have to be conducted to determine if 
any of the veteran's disorders were related to his Persian 
Gulf service.  A December 1992 report from the veteran's 
employer indicated that, as a result of the veteran's medical 
problems he asserted were the result of his duty in the 
Persian Gulf, the veteran had been forced to take 15 sick 
days since March of 1992 due to a lack of stamina.  The 
employer indicated, in essence, that the veteran was only 
being retained due to empathy for the veteran's service in 
the Persian Gulf. 

The veteran was afforded a general VA medial examination in 
January 1993, at which time he complained about skin rash, 
sore joints, fatigue and other symptoms which he said 
developed while he served in the Persian Gulf.  He also said 
he had developed episodes of diarrhea and nausea, and that he 
fell asleep easily and frequently during the day.  It was 
indicated that the veteran had been hypertensive since 1980, 
and that he was taking medication for this condition.  
Episodes of paroxysmal atrial fibrillation approximately once 
a year were also reported.  The veteran described low back 
discomfort since March 1991, and he also complained of 
soreness and stiffness in the joints of the hands, knees and 
other joints.  He reported that the skin rash was stable and 
not symptomatic and he said he was not suffering from 
cardiovascular problems at the time of the examination.  
Following a complete examination, to include X-rays and 
laboratory studies and a negative neurological examination, 
the diagnoses were sleep apnea, history of hypertension and 
atrial fibrillation, apparent psoriasis/suspected psoriatic 
arthritis, episodic nausea and diarrhea of unknown etiology, 
chronic fatigue of unknown etiology, possible leishmaniasis 
and bilateral cataract extraction. 

Reports from a private physician dated in January 1993 report 
the veteran stating that he had been feeling sick since his 
return from the Persian Gulf in March 1991.  He stated that 
the illness started with a rash at the top of the boots and 
that he began to "burn out" shortly thereafter.  He also 
descried headaches, primarily deep in the right eye.  This 
physician stated that he had observed the three urine samples 
from veteran in the past, each of which had shown cocci, 
diplococci and dead cocci.  A sample observed at the time of 
the January 1993 examination was said to have demonstrated 
viable gram positive cocci and diplocci.  Following a 
physical examination, the diagnoses were chronic 
pyelonephritis due to a coccus, probably both streptococcus 
and staphylococcus; chronic fatigue syndrome; migratory 
arthralgia and fibromyositis; and skin pustules.  Thereafter, 
the examiner stated that he believed these "manifestations" 
were related to the "organisms that have been 
demonstrated."  

A report from a visit to a private ENT clinic in April 1993 
resulted in a diagnosis of Afrin-inducted rhinitis and 
"perhaps a bit of allergy as well."  In June 1993, the 
veteran was admitted to a private medical facility with 
complaints of severe burning chest pain.  The diagnosis was 
an acute anterior myocardial infarction, and the veteran was 
hospitalized for approximately one week.  

VA outpatient treatment records dated in 1994 reflect 
evidence of coronary artery disease, skin rashes, and 
fatigue.  The veteran was also seen in a VA mental hygiene 
clinic.  Additional records from 1994 reflect a moderate 
sized hiatal hernia with esophagitis and gastritis, and the 
veteran received continuing treatment from a private 
physician through 1994 for chronic reflux disease.  Following 
a fall, an April 1994 X-ray of the left elbow revealed a 
fracture of the radial head with associated joint effusion.  
A March 1995 VA outpatient report showed the veteran stating 
that he suffered from joint pains, headache, fatigue, and a 
skin rash, and that his overall level of health was 
regressing to the level it was two to three years previously.  
The impression at that time and one month later included 
upper respiratory infection, depression, coronary artery 
disease, and increasing cholesterol.  Private clinical 
reports dated in 1996 reflect visits to a psychiatrist for 
treatment of anxiety and depression.  Treatment included 
psychotropic medication.  Additional private clinical reports 
dated in 1996 reflect treatment for prostatitis, coronary 
artery disease and disc herniation at L3-L4.   

The veteran presented sworn testimony at a December 1996 
hearing before, as indicated, a Board member no longer in the 
Board's employ.  In summary, the veteran testified that he 
suffered from skin rash, chronic fatigue, sleep apnea, joint 
soreness, headaches, memory loss, sinus problems, and 
lung/respiratory problems as a result of his service in the 
Persian Gulf.  He stated that his primary problems were 
related to chronic fatigue and sleeping.  The veteran 
testified that he awakened anywhere from 3 to 13 times a 
night and that his fatigue interfered with his ability to 
function in his job as a salesperson to the point that he had 
to retire in 1992.  He testified that he had not worked full-
time thereafter, and that he was working part-time as a 
shuttle bus driver.  Thereafter, the veteran described the 
nature of the other disabilities for which he claims 
entitlement to service connection on the basis of his duty in 
the Persian Gulf, indicating that these disorders may have 
been the result of sanitary, chemical or biological 
conditions he faced during this duty. 

Reports from a VA general examination conducted in July 1997 
resulted in diagnoses of generalized arteriosclerosis with 
coronary insufficiency and occasional atrial fibrillation, 
status post four angioplasties starting after the first heart 
attack in 1992; chronic obstructive pulmonary disease; 
gastroesophageal reflux disease with hiatal hernia; status 
post laminectomy with a right ischial radiculopathy and sleep 
apnea.  Another VA examination conducted in July 1997 
demonstrated additional disabilities of chronic sinusitis and 
chronic dermatitis.  

The veteran was also afforded a VA neurological examination 
in July 1997.  He reported a history of headaches since 1989 
or 1990, and that his headaches were actually improved during 
his Persian Gulf service.  After his return from this 
service, he stated his headaches occurred at a rate of about 
two to three episodes per week.  The physical examination 
revealed normal neurological functioning, and the impression 
thereafter was chronic episodic headache.  The examiner 
opined thereafter as follows: 

The headache antedated the patient's 
participation in the Gulf War.  The 
headache may be related to poor sleep 
which is currently being evaluated.  The 
headaches do not meet IHSS criteria for 
migraine. 

A VA skin examination conducted in August 1997 demonstrated 
what were described as "[i]ll defined scaling erythematous 
macules over the bilateral ear helices and a left temporal 
lesion that is slightly thicker and more hypertrophic than 
the others."  Also shown were "[s]mall coin shaped 
erythematous scaling patches over the lower legs, 
approximately 5-7 lesions today."  The diagnoses were 
actinic keratosis and nummular eczema.  Also conducted in 
August 1997 was a VA psychiatric examination which 
demonstrated an anxious affect but no other significant 
objective findings.  

Private clinical reports dated in 1997 reflect treatment for 
sleep apnea, coronary artery disease, and sinusitis.  The 
sleep apnea was thought following evaluation at a private 
sleep disorder center to be caused by post lingual 
obstruction, and the veteran underwent surgery in an attempt 
to correct his condition at a private medical facility in 
September 1997.  A report from studies at the sleep disorder 
center in January 1998 indicated that the surgery had 
resulted in "significant and dramatic" improvement in the 
veteran's sleep apnea, to the point that the condition had 
been "eradicated and placed into remission." 

Continuing treatment for coronary artery disease is reflected 
on private clinical reports dated through January 1999, at 
which point the amount of coronary artery disease was 
described as "trivial."  Additional private medical reports 
dated in 1999 and 2000 revealed lumbar spondylosis; probable 
spinal stenosis; possible cervical stenosis/spondylosis; 
impingement syndrome and median neuritis in the right hand.  
An August 1999 pathologic report revealed actinic keratosis 
in the left temple and verruca vulgaris in the right temple.  

Review of the record reveals additional surgical procedures, 
to include a right carpal tunnel release at a private medical 
facility in October 1998.  Additional surgery on the right 
wrist to include exploration of the median nerve of the right 
with a partial synovectomy was accomplished in March 1999.  
The veteran underwent an anterior diskectomy with fusion and 
plating at C5-C6 at a private medical facility in September 
1999.  In January and February 2000, a cervical catheter 
placement with a neuroplasty at C3/C4 through C7 and 
myelogram were accomplished.  The veteran underwent 
arthroscopic surgery in the left shoulder to relieve symptoms 
of chronic shoulder impingement in September 2000.  
Additional surgery was completed in June 2001 to relieve 
symptoms of chronic impingement and a probable rotator cuff 
tear in the right shoulder.  A cervical epidural steroid 
injection with epidurography was accomplished in January 2002 
in an attempt to relieve cervicogenic headaches and 
degenerative spine disease.  Cervical epidural catheter 
placements with neuroplasty at C3/C4 through C7 were also 
accomplished in January and February 2002 for treatment of 
cervical radiculopathy.  Finally, the veteran underwent a 
cervical diskectomy, fusion and plating at C3-C4 in March 
2002 for treatment of cervical stenosis. 

At a hearing before the undersigned in October 1999, it was 
indicated that the veteran felt the following conditions 
warranted service connection:  skin rash; fatigue; sleep 
apnea; disorders relating to the heart including 
hypertension; joint pains or a joint disorder, psychiatric 
problems including depression and anxiety; headaches; memory 
loss; bleeding gums; night sweats; sinusitis; lung and 
respiratory problems; diarrhea; gastrointestinal problems and 
leishmaniasis.  Much of the testimony was essentially 
repetitive of that provided by the veteran at his December 
1996 hearing to the extent that he testified that the 
disabilities he claims were contracted as a result of his 
Persian Gulf service forced him to leave his job.  

The additional medical evidence includes reports from private 
nerve conduction and electromyographic studies conducted in 
December 1999 that reveled findings consistent with 
moderately severe left C6/C7 radiculopathy with ongoing 
denervation and mild bilateral carpal tunnel syndrome.  
Private treatment reports reflect seborrhic dermatitis in 
April 2000.  VA nerve conduction studies completed in July 
2000 revealed abnormal findings in the left and right 
posterior tibial nerves.  The impression was 
electrophysiological findings compatible with a diffuse 
polyneuropathy.  VA clinical reports dated in 2000 also 
reflect treatment in a VA pain clinic.  A VA outpatient 
report from a rheumatology clinic dated in July 2000 included 
an impression of chronic pain, likely secondary to 
degenerative disc disease and osteoarthritis.  VA psychiatric 
reports dated in 2000 and 2001 revealed treatment for 
dysthymic disorder, anxiety, chronic pain syndrome, and 
possible borderline paranoid psychotic features.  

The veteran was afforded a VA "Persian Gulf Pilot 
Examination" completed in September 2000.  Following the 
examination, it was noted that the veteran had a history of 
arthralgias, some of which were secondary to "obvious" 
degenerative disc disease.  Other arthralgias were said to be 
"migratory."  Also noted were fatigability and cognitive 
impairment; impaired glucose tolerance; major depression; 
stable hypertension; hyperlipidemia; sleep disturbance; 
lymphooytosis; and a history of atrial fibrillation.  The 
examiner concluded that he veteran's "fibromyalgia type of 
symptomatology" might benefit from cognitive behavior 
exercise treatment protocol.  

Additional private medical reports dated from 1999 to 2002 
reflect lumbar spondylosis, median neuritis in the right hand 
and headaches.  The headaches were characterized variously on 
reports from a private "headache center" dated in 2001 as 
probable migraine, occipital neuralgia, vertigo, and/or 
vascular headache.  Following a complete examination of the 
veteran at a private medical facility in February 2001, to 
include extensive laboratory studies, the diagnoses were 
osteoarthritis, cervicalalgias, low back pain, and pervious 
carpal tunnel syndrome.  An April 2001 report from a private 
rheumatologist indicated the veteran had osteoarthritis; 
severe cervical and thoracic spondylosis and possible diffuse 
idiopathic skeletal hyperostosis, described as a form of 
hypertrophic degenerative arthritis leading to multiple 
osteophytes.  It is noted that osteophytes were shown 
throughout the lumbosacral and thoracic spine upon X-ray in 
March 2001. 

Private clinical reports dated in 2002 reflect outpatient 
visits by the veteran seeking treatment for pain, with 
medication being prescribed for the complaints of pain.  A 
May 2002 statement from a private physician indicated the 
veteran's history included the disorders discussed above in 
the cervical spine and shoulders, and indicated that the 
veteran also suffered from diffuse idiopathic skeletal 
hyperostosis (DISH), which was described as an arthritic 
condition which affects the entire spine and multiple other 
joints in terms of the development of significant bone spurs.  
The veteran's DISH was said to have resulted in persistent 
discomfort involving his shoulders, hips, knees, ankles, 
wrists and spine.  

The veteran was most recently afforded a VA examination in 
September 2002, as requested by the Board in a December 2000 
remand.  The physician who conducted this examination 
indicated that the claims file had been thoroughly reviewed 
prior to the examination.  At the time of the examination, 
the veteran described his level of pain as usually being a 
"five" on a scale from one to ten, but that the pain at 
times was a much as a "ten."  Following the cervical 
surgeries, the veteran stated that he had about 70 percent of 
normal neck motion.  It was indicated there were no motor or 
sensory nerve symptoms.  Following the examination, the 
diagnoses were as follows:  diffuse idiopathic skeletal 
hyperostosis; degenerative disc disease of the cervical 
spine; coronary artery disease, arthralgia of the lumbosacral 
spine; obstructive sleep apnea in the past, "no problem 
now;" severe headaches, not migraine, probably vascular or 
due to cervical spine disease; post-traumatic stress 
disorder; and anxiety/depression.  

Also of record is a statement dated in April 2003 from the 
veteran's supervisor during his job as a shuttle bus driver 
from May 1994 to July 2002.  She indicated that the veteran 
was unable during this period to maintain a full time work 
schedule and had difficulty working a permanent part time 
schedule due to illness.  The supervisor also stated that the 
veteran was in such pain during those times when he was able 
to work that she questioned whether the veteran could safely 
perform his job.  She indicted that the veteran's health 
appeared to have deteriorated during a recent visit with him, 
and it was her "understanding" that the veteran's health 
problems were related to the veteran's service in the Gulf 
War.   



IV.  Analysis

Applying the legal criteria to the facts above, the Board 
notes initially that the medical record has been reported in 
some detail to demonstrate the extensive efforts by VA and 
private clinical medical health professionals to address the 
veteran's medical situation, and to determine whether he has 
a current disability which can be attributed to, as claimed 
by the veteran, his service in the Persian Gulf.  These 
efforts have included examinations and studies specifically 
designed to determine whether any current symptomatology may 
be attributed to service in the Persian Gulf.  Significantly, 
in short, none of the competent medical evidence listed above 
establishes an etiologic link between any of the claimed 
disabilities and such service.  While the Board has 
considered the contentions and testimony by the veteran, as 
well as the statement provided by the veteran's employer 
asserting such an etiologic link, absent any independent 
supporting clinical evidence from a medical professional, 
these lay assertions are not probative.  See Espiritu, 2 Vet. 
App. at 492, 495 (1992).    

Moreover, to the extent that the medical evidence listed 
above attributes many of the veteran's symptoms to a 
diagnosed condition or a "a poorly-defined disease such as 
chronic fatigue syndrome or fibromyalgia," the Persian Gulf 
War presumption of service connection does not apply.  See 
VAOPGCPREC 8-98.  More specifically, the veteran's skin rash 
has been attributed to, among other diagnoses, dermatitis, a 
drug eruption, psoriasis, leishmaniasis, actinic keratosis, 
verruca vulgaris and nummular eczema.  By definition, the 
following disabilities for which the veteran claims service 
connection are "diagnosed" conditions for which the Persian 
Gulf War presumption of service connection does not apply:  
hypertension, leishmaniasis, sleep apnea, depression, 
anxiety, and sinusitis.  See id.  Similarly, as the record 
reveals a long and documented history of the diagnosed 
condition of coronary artery disease, the claim for service 
connection for "heart problems" cannot be granted on the 
basis of the Persian Gulf War presumption.  See id. 

Addressing some of the other conditions for which service 
connection is claimed as a result of service in the Persian 
Gulf, a grant of service connection requires proof of a 
present disability.  See Brammer, 3 Vet. App. 223, 225 
(1992).  Thus, as the private and VA clinical reports dated 
in 2002 do not reflect any current evidence or complaints of 
bleeding gums, night sweats, memory loss, lung or respiratory 
problems, diarrhea, or other gastrointestinal problems, 
service connection for these conditions cannot be granted.  
See id.  Furthermore, as the most recent VA examination, and 
the evidence from the private sleep clinic following the 
surgery to address the veteran's sleep apnea, indicated that 
the veteran's sleep apnea has been alleviated, service 
connection for sleep apnea cannot be granted as a current 
disability associated with this condition is not 
demonstrated.  See id.  

As for the other conditions for which service connection is 
requested, the veteran's joint pain has been explained by the 
most recent private and VA clinical records as being due to 
DISH, disc disease in the cervical spine, cervical and 
thoracic spondylosis, and osteoarthritis.  As noted, the 
veteran has had multiple surgeries to alleviate pain and 
neurological symptoms in the neck, shoulders, and right 
wrist.  Also noted is the July 2000 report from a VA 
rheumatology clinic finding that the veteran's "chronic 
pain" was likely due to degenerative disc disease and 
osteoarthritis and the diagnosis following the September 2000 
Persian Gulf examination that the veteran had "fibromyalgia 
type of symptomatology."  Given this evidence, and the lack 
of any competent evidence linking the veteran's joint pain to 
a disease incurred in the Persian Gulf, the Board finds that 
service connection for joint pain cannot be granted.  

Addressing the issue of headaches, the Board notes that the 
veteran reported a 10 year history of migraine headaches upon 
separation examination in February 1959.  Headaches were also 
described on the clinical evidence dated after the veteran's 
first period of service and prior to his second period of 
service.  A VA physician who afforded the veteran a 
neurological examination in July 1997 noted that the 
veteran's headaches did antedate the veteran's Gulf War 
service, and stated they were not representative of migraine 
headaches and that they may have been related to poor sleep.  
The veteran was afforded a cervical epidural steroid 
injection in January 2002 in an attempt to alleviate the 
veteran's cervical headache, and the VA physician who 
examined the veteran in September 2002 said the veteran's 
headaches were probably vascular in nature or due to cervical 
spine disease.  As such, and in light of the absence of any 
competent evidence linking the veteran's headaches to his 
service in the Persian Gulf, service connection for headaches 
is not warranted. 

Turning now to the issue of fatigue, the clinical evidence of 
record following the veteran's first period of service and 
prior to his service in the Persian Gulf included reference 
to what was described as "chronic fatigue."  The January 
1993 VA examination found that the veteran had chronic 
fatigue of "unknown etiology."  An examination by a private 
examiner in that month in pertinent part resulted in a 
diagnosis of chronic fatigue syndrome, which the examiner 
stated was due to the organisms demonstrated upon laboratory 
studies, and attention is again directed to the conclusion 
following the September 2000 VA Persian Gulf examination that 
the veteran presented with "fibromyalgia type" symptoms.  
Given the above evidence and the fact that provisions of 
VAOPGPREC 8-98 specifically preclude the Persian Gulf War 
presumption for such "poorly-defined disease such as chronic 
fatigue syndrome or fibromyalgia," the Board concludes that 
service connection for fatigue is not warranted.  Also 
relevant to this determination is the fact there was evidence 
that the veteran had problems with fatigue prior to service 
and the lack of any competent medical evidence linking a 
current disability associated with fatigue to the veteran's 
Persian Gulf service. 

In short, the Board finds that the "negative" evidence 
weighing against a conclusion that any of the claimed 
disabilities are the result of the veteran's Persian Gulf 
Service exceeds that of the "positive."  As such, the 
veteran's claims must be denied.  Gilbert, 1 Vet. App. at 49.  
The Board notes that it has also considered whether 
entitlement to service connection for any of the disabilities 
at issue is warranted on a "direct" basis, or under the 
presumptive provisions of 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§  3.307, 3.309.  In short however, as the 
objective medical evidence of record does not support an 
allowance under either of these theories, service connection 
also cannot be granted for any of the disabilities at issue 
on these bases.  See Edenfield, 8 Vet. App. at 384, 388 
(1995); Caluza 7 Vet. App. at 498, 506; Espiritu, 2 Vet. App. 
at 492, 495 (1992).   


ORDER

Entitlement to service connection is denied for skin rash, 
fatigue, hypertension, joint pain, memory loss, bleeding 
gums, night sweats, lung/respiratory problems, diarrhea, 
gastrointestinal problems, leishmaniasis, sleep apnea, heart 
problems, psychological problems, including depression and 
anxiety, headaches and sinusitis. 


REMAND

By rating decision dated in March 2003, entitlement to 
service connection for post-traumatic stress disorder and a 
total disability rating based on individual unemployability 
was denied.  Argument with respect to this decision was 
received thereafter that the Board interprets as a notice of 
disagreement with this decision. However, a statement of the 
case addressing the issues adjudicated in the March 2003 
rating decision has not been accomplished.  Accordingly, 
pursuant to Manlincon, 12 Vet. App. at 238, this case must be 
REMANDED for the following:

The RO should, to the extent that either 
claim is not granted, issue a statement of 
the case with respect to the issues of 
entitlement to service connection for 
post-traumatic stress disorder and a total 
disability rating for compensation based 
on individual unemployability.  In 
addition, the RO must review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) with respect to these issues 
are fully complied with and satisfied.  
The veteran and his attorney are hereby 
notified that following the statement of 
the case concerning these issues, the 
veteran must perfect a timely substantive 
appeal if he desires appellate review of 
either of these issues by the Board.  See 
38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2002). 

If and only if a timely appeal of the issue of entitlement to 
service connection for post-traumatic stress disorder or a 
total disability rating for compensation based on individual 
unemployability is presented, the case should be returned to 
the Board for adjudication of any such issue.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

